DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	In the previous action, the abstract was objected to.  The examiner thanks the applicant for amending the abstract and thus withdraws the objection. 
3.	Applicant’s arguments, filed 2/8/2021, have been fully considered and are persuasive in view of the amendment.  Therefore, the prior art rejection has been withdrawn. 
Reasons for Allowance
4.	Claims 1-20 are allowed.  
5.	The following is an examiner’s statement of reasons for allowance:  
6.	The closest prior art of record is Barcay et al. (PG Pub U.S 2003/0230325), Beltran (PG Pub U.S 2011/0083707) and Schultz (U.S Patent 8,672,904).
7.	Barcay teaches a method of eliminating microbes in a drain in a sink having a sink basin and at least one drain in the sink basin and communicating with the drain, the method comprising: obtaining a liquid dispensing and effluent shielding wand assembly including a flexible wand having a wand interior and a splash guard shield having a cymbal shape configuration including a cavity; wherein the splash guard shield carried by the wand and an injection nozzle carried by the splash guard shield, the injection nozzle having an injection nozzle bore disposed in fluid communication with the wand interior and at least one injection opening in the injection nozzle, the at least one injection opening disposed in fluid communication with the injection nozzle bore; placing an antimicrobial or cleaning agent liquid in the wand interior of the wand; inserting the injection nozzle of the liquid dispensing and effluent shielding wand assembly in the at least one drain in the sink basin until the splash guard substantially covers the at least one drain; and expelling the antimicrobial or cleaning 
	Barcay fails to teach a substantially flat or planar splash guard shield, the splash guard shield having an aperture blocking surface and a shield edge circumscribing the aperture blocking surface; the aperture blocking surface configured for substantially uniform and complete, flat engagement with the sink basin in substantially covering relationship to the at least one overflow opening, and protruding beyond the aperture blocking surface, the aperture blocking surface having a constant planar contour form the shield edge to the injection nozzle; inserting the injection nozzle until the aperture blocking surface on the splash guard shield of the splash guard substantially uniformly, completely, and flatly engages the sink basin and covers the at least one overflow opening.     
	Beltran teaches wherein it is known to use cleaning liquid to clean drains of a sink including an overflow drain. 
	Beltran fails to teach a substantially flat or planar splash guard shield, the splash guard shield having an aperture blocking surface and a shield edge circumscribing the aperture blocking surface; the aperture blocking surface configured for substantially uniform and complete, flat engagement with the sink basin in substantially covering relationship to the at least one overflow opening, and protruding beyond the aperture blocking surface, the aperture blocking surface having a constant planar contour form the shield edge to the injection nozzle; inserting the injection nozzle until the aperture blocking surface on the splash guard shield of the splash guard substantially uniformly, completely, and flatly engages the sink basin and covers the at least one overflow opening 
	Schultz teaches a splash shield system, wherein it is known for the splash shield component to attach to a flexible dispenser by threads.   
	Schultz fails to teach a substantially flat or planar splash guard shield, the splash guard shield having an aperture blocking surface and a shield edge circumscribing the aperture 
8.	Thus, the prior art of record does not fairly teach or suggest the specifics of the splash guard shield being a substantially flat or planar splash guard shield, the splash guard shield having an aperture blocking surface and a shield edge circumscribing the aperture blocking surface; the aperture blocking surface configured for substantially uniform and complete, flat engagement with the sink basin in substantially covering relationship to the at least one overflow opening, and protruding beyond the aperture blocking surface, the aperture blocking surface having a constant planar contour form the shield edge to the injection nozzle; and the method step of inserting the injection nozzle until the aperture blocking surface on the splash guard shield of the splash guard substantially uniformly, completely, and flatly engages the sink basin and covers the at least one overflow opening the aperture blocking surface configured for substantially uniform and complete engagement with the sink basin in substantially covering relationship to the at least one overflow opening; the aperture blocking surface having a constant planar contour from the shield edge to the injection nozzle.  Therefore, the prior art of record fails to teach the method as in the context of claims 1, 9, and 17. 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/
Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714